Citation Nr: 1222779	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-49 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disorder (other than skin cancer), to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer. 

2.  Entitlement to service connection for a skin disorder (other than skin cancer), to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.

3.  Entitlement to service connection for thyroid cancer, to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.

4.  Entitlement to service connection for bone cancer, to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.

5.  Entitlement to service connection for lymph node cancer, to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.

6.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  He also had approximately 4 1/2 years of other service, including in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the claims have been recharacterized to reflect the theory of secondary service connection and the Veteran's contentions.

Throughout the course of the current appeal, the skin claim has been characterized as entitlement to service connection for skin cancer.  As will be discussed below, the record contains a current diagnosis of actinic keratosis, which is not identified as a skin cancer.  Accordingly, in an effort to adjudicate the claims in the manner most favorable to the Veteran, the Board has bifurcated the issue.  Because a skin disorder claim was previously denied by a September 2005 rating decision, and because the 2005 decision did not specifically address skin cancer, the Board now addresses an application to reopen a claim of service connection for a skin disorder other than skin cancer and a claim of service connection for skin cancer.  (References in the decision below to a "skin disorder" should be taken to mean any disorder other than skin cancer.)

The Veteran requested a Board hearing on a December 2009 VA Form 9, but later withdrew this request in September 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).

VA treatment records (June 23, 2005) raise the question of entitlement to service connection for kidney cancer.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate development.

The issues of entitlement to service connection for thyroid cancer and lymph node cancer, as well as the reopened claim of service connection for a skin disorder, are addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a skin disorder was denied on September 13, 2005, and the Veteran did not appeal that decision.

2.  Evidence received since the September 2005 decision is new, relates to an unestablished fact necessary to the skin disorder issue, and raises a reasonable possibility of substantiating that underlying claim.

3.  There is no competent evidence of a diagnosis of skin or bone cancer.



CONCLUSIONS OF LAW

1.  The RO's September 2005 denial of service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final September 2005 decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

3.  The Veteran does not have skin cancer that is the result of disease or injury incurred in or aggravated by active military service or due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2011).

4.  The Veteran does not have bone cancer that is the result of disease or injury incurred in or aggravated by active military service or due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for a skin disorder has been received.  Thus, to this extent, the Veteran's appeal is granted.  Accordingly, and in light of this complete grant of this portion of the Veteran's appeal, no further discussion of whether VA has complied with the duties to notify and to assist the Veteran with regard to this issue is necessary.  

Notice letters dated in January 2008 and April 2009 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that the April 2009 letter was furnished to the Veteran after the RO's initial adjudication of his appeal.  This timing defect was cured, however, by the RO's subsequent readjudication of the Veteran's appeal and issuance of an August 2010 supplemental statement of the case (SSOC).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

A medical examination was not provided with respect to the service connection claims for bone cancer and skin cancer.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record does not show any evidence of either bone cancer or skin cancer.  Under these circumstances, VA's duty-to-assist doctrine does not require that the Veteran be afforded a medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA examination would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  New and Material Evidence - Skin Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In March 2005, the Veteran filed a claim for service connection for a skin disorder.  In an unappealed September 2005 rating decision, the RO denied service connection, finding that the Veteran did not have a current disability.  The Veteran did not file a notice of disagreement (NOD), and the September 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

Since the September 2005 decision, the RO has obtained VA treatment records that contain diagnoses of actinic keratoses and hyperpigmented macules.  This additional evidence is new (as it was not considered by the RO in September 2005) and directly addresses the unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a skin disorder is warranted.

III.  Bone Cancer and Skin Cancer

The Veteran seeks service connection for skin cancer and bone cancer, which he contends is related to either exposure to Agent Orange during service or radiation treatment for his service-connected prostate cancer.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show that the Veteran has a current diagnosis of either skin cancer or bone cancer, or that he has had either diagnosis at any time during the pendency of his service connection claims. 

Additionally, the Veteran's STRs do not indicate that he was treated for, or had complaints of, any type of cancer during service.  The Veteran's personnel records indicate he served in Vietnam itself during the Vietnam Era.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.  

A review of the Veteran's claim file shows that he was diagnosed with kidney cancer in August 2000 and prostate cancer in 2003.  However, post-service medical records contain no indication of any treatment for, or diagnoses of, skin or bone cancer.  A June 2003 VA treatment record notes that no skin rashes or lesions were present.  A private CT scan of the abdomen and ultrasound conducted in June 2003 revealed that bone window settings showed no evidence for metastatic disease.  Subsequent body scans continue to show that the Veteran's cancer has not spread.  A June 2005 VA treatment record notes the presence of hyperpigmented macules on the Veteran's back.  In December 2007, he was diagnosed with actinic keratosis and a herpes cold sore; the actinic keratosis was treated with liquid nitrogen.  In September 2008, the Veteran was diagnosed with actinic keratoses with some porokeratosis-like features; these lesions were also treated with liquid nitrogen.  The Veteran denied a personal history of skin cancer at that time.  In July 2010, however, he reported a history of skin cancer, specifically melanoma, which required liquid nitrogen treatment.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury, or in this case exposure to herbicides, occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The negative evidence in this case outweighs the positive.  The Veteran is competent to report symptoms capable of lay observation, such as pain, but is not competent to diagnose himself with skin cancer or bone cancer.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Veteran's contentions that he has skin cancer or bone cancer that is related to service or radiation treatment are greatly outweighed by the medical evidence of record, which does not show any current diagnosis of, or treatment for, any type of skin cancer or bone cancer.  See Jandreau, 492 F.3d at 1377. 

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for skin cancer and bone cancer is not warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a skin disorder having been received, the appeal is granted to this extent only.  

Entitlement to service connection for bone cancer is denied.

Entitlement to service connection for skin cancer is denied.

REMAND

The Veteran contends that he has a skin disorder, thyroid cancer, and lymph node cancer due to either herbicide exposure or radiation treatment for service-connected prostate cancer.

STRs are silent with regard to any type of skin disorder or cancer.  The record establishes that the Veteran was diagnosed with kidney cancer in August 2000 and prostate cancer in 2003.  Following his diagnosis of prostate cancer, he received radiation treatment.  

A June 2005 VA treatment record shows that the Veteran reportedly had dermatitis after Vietnam.  There were hyper-pigmented macules on his back upon examination.  The clinician noted that the Veteran's "history of skin problems in the past . . . may have been due to Agent Orange exposure."

An October 2007 VA treatment record notes that the Veteran had a "remote history of kidney cancer and prostate cancer [o]therwise few risk factors."

The Veteran was diagnosed with actinic keratosis and thyroid cancer in December 2007.  The thyroid cancer had metastasized to lymph nodes in the neck.  He subsequently underwent a total thyroidectomy with modified left radical neck and central neck dissection.  Thus, current disability is established.

Non-Hodgkin's lymphoma and a number of other cancers are presumptively found to have been incurred in military service for those veterans who have them and were exposed to herbicides during the Vietnam era.  38 C.F.R. § 3.309 (2011).  In the March 2009 NOD, the Veteran stated that his lymph node cancer "can be considered Non-Hodgkin's lymphoma." 

With respect to thyroid cancer, the medical conclusions reached by the VA examiner in the May 2009 examination report and the September 2009 addendum are not adequate.  When a veteran is found not to be entitled to a regulatory presumption for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  Although the examiner did offer an opinion regarding a nexus to radiation treatment for service-connected thyroid cancer, he did not consider whether service connection is warranted on a direct basis.  Instead, he merely noted that thyroid cancer is not one of the cancers that is entitled to the presumption.  See 38 C.F.R. § 3.309 (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand is necessary to obtain a VA examination to determine if service connection for thyroid cancer on a direct basis is warranted.

With respect to a skin disorder (other than skin cancer) and lymph node cancer, the evidence of record does not include a medical opinion addressing whether these disabilities are causally or etiologically related to his conceded in-service herbicide exposure or radiation treatment from the service-connected prostate cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has various skin problems that have been diagnosed by VA as hyper-pigmented macules and actinic keratoses.  The Veteran contends that he developed a skin rash during his deployment to Vietnam and that he has had recurrent skin problems since discharge.  These statements are sufficient to meet the threshold requirements for a VA examination under the McClendon doctrine. 

A June 2005 VA treatment record contains an opinion from Dr. M.S.C. that the Veteran's kidney and prostate cancer are related to his Agent Orange exposure.  The Board finds that this evidence meets the "low threshold"necessary to establish entitlement to a VA medical examination because it implies that the herbicide exposure may have caused other cancers as well.  See McLendon, 20 Vet. App. at 83.  

Therefore, remand is required for provision of a VA medical opinion regarding the etiology of the Veteran's skin disorders and lymph node cancer, to include consideration of whether these disabilities may be secondary to conceded in-service exposure to herbicides or radiation treatment for his service-connected prostate cancer.

In a correspondence dated in January 2008, the Veteran indicated that he had enclosed "testimony" from Dr. M.S.C..  However, no such document is attached to that letter.  It is unclear whether the Veteran is referring to the June 2005 opinion discussed above or a different statement from the VA physician.  On remand, efforts should be made to clarify the nature of this "testimony."

In addition, on the December 2009 VA Form 9, the Veteran indicated that two VA doctors have "stated my case."  The RO subsequently requested that the Veteran provide any medical opinions that had not previously been submitted.  The Veteran did not respond.  However, since this case is being remanded, he should be given another opportunity to submit such information.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify the nature of Dr. M.S.C.'s "testimony" referred to in his January 2008 correspondence.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

2. Then, the Veteran's claims folder should be returned to the same VA examiner who conducted the VA examination in May 2009 and provided the September 2009 addendum, if available.  (If the same examiner is not available, the Veteran's claims folder should be referred to another physician with the requisite experience to provide the requested opinion.)

The examiner is requested to answer the following questions, based on review of the evidence of record:

(a) Can the Veteran's diagnosed lymph node cancer be classified as either Hodgkin's disease or Non-Hodgkin's lymphoma?

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's conceded exposure to herbicides caused or contributed to the Veteran's thyroid or lymph node cancer?

(c) If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's lymph node cancer was caused or aggravated (permanently worsened beyond normal progression) by radiation treatment from the service-connected prostate cancer?  (If the Veteran is found to have lymph node cancer that is aggravated by radiation treatment for service-connected prostate cancer, the examiner should quantify the approximate degree of aggravation.) 

In answering these questions, the examiner should address the June 2005 VA physician's opinion that the Veteran's kidney and prostate cancer are related to Agent Orange exposure.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Schedule the Veteran for a VA skin examination with a dermatologist.  The professional qualifications of the examiner must be noted.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  The examiner should identify any current skin disability and answer the following questions: 

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's conceded exposure to herbicides caused or contributed to any currently diagnosed skin disability?

(b) If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed skin disability was caused or aggravated (permanently worsened beyond normal progression) by radiation treatment from the service-connected prostate cancer?  (If the Veteran is found to have a skin disorder that is aggravated by radiation treatment for service-connected prostate cancer, the examiner should quantify the approximate degree of aggravation.)  

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


